PER CURIAM:
Claimant, as subrogee of David Sago, alleges that on the 15th of March, 1974, while employees of the respondent were cutting brush and trees along State Route 19 at a point on said highway near what is known as Swisher’s Barbecue, David Sago, driving his automobile, was waved or signaled by a flagman of the respondent to pass through the area of such cutting, and while doing so his car was struck by a falling tree which damaged the car in the amount of $106.02. The parties having stipulated as to verity of such facts and the reasonableness of the amount of damages, we hereby award the claimant the sum of $106.02.
Award of $106.02.